Title: To James Madison from William Reed, 14 February 1818
From: Reed, William
To: Madison, James


Dear Sir
Norway 14th February 1818
Haveing served as a Deputy Collector in the 6th collection District in Massachusetts under Joseph Howard Esq. and at the time I agreed with him, he agreed to allow me the same commissions as goverment allowed him but we did not enter into any written agreement respecting it, but he now does not recollect any such agreement. But believing as I do that he reppresented to your Honner, in and threw Mr Parris our late reppresentative that he gave all the commissions that were allowed by law to his deppetyes, asked of you some further compasion which I think was cheerfully granted as follows …


Viz for the year
1814
..
$100..00


"
1815
—
 350..00


"
1816
..
 500





 950


I would sir take it as a grate favour if you would drop a line to me and say upon what principals the two last above sums were granted. I am aware sir that you will say why does this Infearer Officer trouble me on a subject of this kind why does he not call on Mr Parris, the person who made the claim for him. In answer I can only say he is our neighbouring towns man and I think it would be unpleasant to be called on. I am very sorry to trouble you on a subject of this kind, but at the same time have a full confidence that you will considder the subject and give me such an answer as you in your wisdom think most propper. With grate respect sir I am yours
Wm. Reed
